                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

BRANDYN LAWRENCE BODEWIG,
                                                      Case No. 3:18-CV-01967-SI
                       Petitioner,
                                                               ORDER TO SHOW CAUSE
      v.

LANE COUNTY CIRCUIT COURT,

                       Respondent.

SIMON, District Judge.

      Petitioner brings this habeas corpus action pursuant to 28

U.S.C.     §   2254.    For the   reasons   that     follow,    should Petitioner

wish to proceed with this            action,   he must         show cause why his

Petition for Writ of Habeas Corpus             (#1)    should not be summarily

dismissed.       See Rule 4, Rules Governing Section 2254 Cases.

                                     BACKGROUND

      Petitioner challenges a Lane County Judgment dated January

24,   2005      resulting     from   his    guilty    but      for   insanity   plea


         1 - ORDER TO SHOW CAUSE
stemming        from    an    attempted murder.                    Petitioner      did    not      take    a

direct    appeal,        but       claims           to   have      filed    for     post-conviction

relief      ( "PCR")         at     an     unspecified              time.     According            to   the

Petition,        he    filed       his     PCR       petition        too    late    to     obtain       any

relief,    and "none of my grounds for relief have been presented

because     I    failed       to        file    post-conviction             relief       in    a    timely

manner." Petition (#1), p. 7.

                                               DISCUSSION

     A petitioner seeking habeas relief must exhaust his claims

by fairly presenting them to the state's highest court,                                             either

through     a    direct        appeal          or    collateral        proceedings,            before      a

federal    court will consider the merits of habeas corpus claims

pursuant to 28 U.S.C.                   § 2254.          Rose v.     Lundy,    455 U.S.         509,    519

(1982).     The        exhaustion          doctrine           is     designed       "to       avoid     the

unnecessary friction between the federal and state court systems

that would result if a lower federal court upset a state court

conviction        without          first        giving        the     state     court         system      an

opportunity to correct its own constitutional errors."                                             Freiser

v. Rodriguez, 411 U.S. 475, 490 (1973).

     As Petitioner acknowledges,                          where he did not take a direct

appeal    and did not              file    a    timely        PCR action,          he    never      fairly

presented        any    of        his    claims          to   Oregon's        state       courts.       The

         2 - ORDER TO SHOW CAUSE
                      - - - - - - - - -           ------- -




untimely nature of his PCR Petition does not excuse his failure

to fairly present his claims to Oregon's state courts.

       In addition, Petitioner had a maximum of one year following

the conclusion of his state court proceedings in which to file

this federal habeas corpus action.                    28 U.S.C.      §   2244 (d) (1). When

Petitioner      did    not   take      a    direct        appeal    within     30   days   as

required by ORS 138.071, the Judgment became final and the one-

year statute of limitations began to run on February 23,                              2005. 1

See ORS 138.071. Consequently, when Petitioner did not file this

case on or before February 23,                    2006,    he lost the ability to do

so.    For   these    reasons,    it       does    not     appear   that     Petitioner    is

eligible to proceed with this case.

                                       CONCLUSION

       Should Petitioner wish to proceed with this case,                            he must

show    cause   within       30   days       why     his      Petition     should   not    be

summarily dismissed.

       IT IS SO ORDERED.

       DATED this     L       day of December, 2 0 1 8 ~


                                       ~~---Michael H. Simon
                                            United States District Judge


1 Petitioner's untimely PCR Petition did not toll the federal statute of
limitations. Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005).
        3 - ORDER TO SHOW CAUSE
